UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21416 John Hancock Tax-Advantaged Dividend Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC and Analytic Investors, LLC Preferred securities and utility common stocks, two main areas of emphasis for the Fund, posted extremely strong gains during the 12-month period ended October 31, 2010, powered by a combination of improving macroeconomic conditions, better corporate profits and generally favorable technical forces. For the period, John Hancock Tax-Advantaged Dividend Income Fund returned 39.49% at net asset value (NAV) and 47.01% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the group of diversified equity closed-end funds tracked by UBS returned an average 20.76% at NAV and 25.16% at market value. For the same 12-month period, the Bank of America Merrill Lynch Preferred Stock DRD-Eligible Index returned 17.59%, the S&P 400 MidCap Utilities Index returned 24.03% and the S&P 500 Banks Index returned 4.30%. Holdings in utility common stocks were among the best performers, with investments in Integrys Energy Group, Inc., Progress Energy, Inc. and NiSource, Inc. faring particularly well in response to investors appetite for high-yielding stocks. Electricity transmission companies Northeast Utilities and NSTAR also performed quite well, thanks to their comparatively attractive return on equity and the late-period announcement that the firms plan to merge with each other. The common stocks of OGE Energy Corp. and ONEOK, Inc. were other strong performers, powered by the companies ability to buy natural gas cheaply and sell the liquids they produce at a higher price. Among preferred securities, certain holdings in Citigroup Capital were bid higher in response to expectations that the securities might be redeemed. Tax-advantaged preferreds issued by Bank of America Corp. rose due to the companys improved financial stability. Detracting from performance was the common stock of BP PLC, which was under severe pressure due to the oil spill in the Gulf of Mexico. Preferred securities with particular structures, such as an approaching call date or a premium price to par value, that fell out of favor  such as Santander Holdings USA, Inc. and Interstate Power & Light Company also detracted. With global equities posting solid gains during the period, it was a difficult environment in which to sell call options since they generally lost value as the market advanced. That was the case with the options component of the Fund, which detracted from performance because it posted negative returns overall. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Dividend Income Fund | Annual report Portfolio summary 10 Holdings 1 Fargo & Company 3.5% ONEOK, Inc. 2.8% Energy Corp. 3.4% DTE Energy Company 2.7% Progress Energy, Inc. 3.2% NSTAR 2.7% Integrys Energy Group, Inc. 3.2% American Electric Power Company, Inc. 2.4% Spectra Energy Corp. 2.9% Vectren Corp. 2.3% Sector Composition Utilities 61% Telecommunication Services 5% Financials 24% Industrials 1% Energy 8% Short-Term Investments & Other 1% 1 As a percentage of the Funds total investments on 10-31-10. Cash and cash equivalents are not included in Top 10 Holdings. 2 As a percentage of the Funds total investments on 10-31-10. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Tax-Advantaged Dividend Income Fund 7 Funds investments As of 10-31-10 Shares Value Common Stocks 86.10% (Cost $519,996,999) Consumer Discretionary 0.00% 89 Publishing 0.00% SuperMedia, Inc. (I) 26,830 89 Energy 7.90% Oil, Gas & Consumable Fuels 7.90% BP PLC, SADR (L)(Z) 187,500 7,655,625 Chevron Corp. (L)(Z) 62,500 5,163,125 Spectra Energy Corp. (L)(Z) 1,155,000 27,454,350 Total SA, SADR (Z) 175,000 9,534,000 Industrials 1.17% Industrial Conglomerates 1.17% General Electric Company (L)(Z) 460,000 7,369,200 Telecommunication Services 4.07% Diversified Telecommunication Services 2.34% Alaska Communications Systems Group, Inc. (L)(Z) 55,000 551,650 AT&T, Inc. (L)(Z) 215,000 6,127,500 Frontier Communications Corp. 54,008 474,190 Verizon Communications, Inc. (L)(Z) 235,000 7,630,450 Wireless Telecommunication Services 1.73% Vodafone Group PLC, SADR (L)(Z) 396,000 10,893,960 Utilities 72.96% Electric Utilities 19.81% American Electric Power Company, Inc. (L)(Z) 595,000 22,276,800 Duke Energy Corp. (L)(Z) 765,000 13,930,650 Entergy Corp. (Z) 105,000 7,825,650 FirstEnergy Corp. (C) 500,000 18,160,000 Great Plains Energy, Inc. (L)(Z) 40,000 761,200 Northeast Utilities 75,000 2,346,000 Pinnacle West Capital Corp. (Z) 215,000 8,849,400 PNM Resources, Inc. (Z) 58,000 683,820 Progress Energy, Inc. (L)(Z) 671,200 30,204,000 Southern Company (Z) 441,867 16,733,503 UIL Holding Corp. 106,500 3,084,240 8 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Gas Utilities 8.61% Atmos Energy Corp. (L)(Z) 725,000 $21,351,250 Northwest Natural Gas Company (Z) 132,500 6,530,925 ONEOK, Inc. (Z) 530,000 26,404,600 Multi-Utilities 44.54% Ameren Corp. (L)(Z) 555,000 16,083,900 Black Hills Corp. (L)(Z) 560,000 17,830,400 CH Energy Group, Inc. (Z) 457,000 20,770,650 Consolidated Edison, Inc. (L)(Z) 317,500 15,786,100 Dominion Resources, Inc. (L)(Z) 420,000 18,253,200 DTE Energy Company (L)(Z) 545,000 25,484,200 Integrys Energy Group, Inc. (L)(Z) 555,000 29,520,450 National Grid PLC, SADR 125,000 5,935,000 NiSource, Inc. (Z) 790,500 13,683,555 NSTAR (L)(Z) 600,000 25,026,000 OGE Energy Corp. (Z) 714,200 31,539,071 Public Service Enterprise Group, Inc. (L)(Z) 360,000 11,646,000 TECO Energy, Inc. (L)(Z) 387,800 6,821,402 Vectren Corp. (L)(Z) 790,000 21,630,200 Xcel Energy, Inc. (L)(Z) 870,000 20,758,200 Preferred Securities 60.22% (Cost $382,100,627) Consumer Discretionary 0.50% Media 0.50% Comcast Corp., 7.000% (Z) 123,000 3,127,890 Consumer Staples 0.12% Food Products 0.12% Archer-Daniels-Midland Company, 6.250% 17,500 756,350 Energy 3.39% Oil, Gas & Consumable Fuels 3.39% Nexen, Inc., 7.350% (C) 850,000 21,386,000 Financials 35.82% Capital Markets 0.00% Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 274,760 8,792 Lehman Brothers Holdings, Inc., Depositary Shares, Series D, 5.670% (I) 65,000 1,950 Lehman Brothers Holdings, Inc., Depositary Shares, Series F, 6.500% (I) 219,300 2,741 Commercial Banks 12.03% Barclays Bank PLC, Series 5, 8.125% 327,840 8,546,789 HSBC Holdings PLC, 8.125% (Z) 50,000 1,369,000 HSBC Holdings PLC, 8.000% (C) 325,000 8,986,250 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 858,500 16,354,425 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 207,500 5,998,825 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 9 Shares Value Commercial Banks (continued) Santander Holdings USA, Inc., Series C, 7.300% 23,000 $571,320 USB Capital VIII, Series 1, 6.350% 55,000 1,379,400 Wells Fargo & Company, 8.000% (Z) 1,207,000 32,601,069 Consumer Finance 0.84% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 150,000 3,606,000 SLM Corp., Series A, 6.970% (Z) 40,600 1,710,072 Diversified Financial Services 19.55% Bank of America Corp., 6.700% (Z) 500,000 11,300,000 Bank of America Corp., 6.375% (Z) 139,000 3,020,470 Bank of America Corp., 6.625% (Z) 355,000 8,324,750 Bank of America Corp., 8.200% (Z) 185,000 4,665,700 Bank of America Corp., Depository Shares, Series D, 6.204% (Z) 240,000 5,256,000 Bank of America Corp., Series MER, 8.625% (C) 652,800 16,776,960 Citigroup Capital VIII, 6.950% (Z) 540,000 13,284,000 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 27,100 718,150 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 282,000 6,742,620 Deutsche Bank Contingent Capital Trust II, 6.550% (L)(Z) 310,000 7,616,700 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 797,893 20,960,649 ING Groep NV, 7.050% (Z) 140,000 3,329,200 ING Groep NV, 6.200% (Z) 109,100 2,416,565 JPMorgan Chase & Company, 8.625% (Z) 140,000 3,864,000 RBS Capital Funding Trust VII, 6.080% (C) 983,000 15,000,580 Insurance 3.39% MetLife, Inc., Series B, 6.500% (Z) 854,000 21,350,000 Thrifts & Mortgage Finance 0.01% Federal National Mortgage Association, Series S (8.250% to 12-31-10, then higher of 3 month LIBOR + 4.230% or 7.750%) (I) 60,000 33,000 Telecommunication Services 3.70% Wireless Telecommunication Services 3.70% Telephone & Data Systems, Inc., Series A, 7.600% (Z) 476,000 11,985,680 United States Cellular Corp., 7.500% (Z) 448,389 11,348,726 Utilities 16.69% Electric Utilities 10.97% Alabama Power Company, Class A, 5.300% (Z) 193,200 4,849,320 Carolina Power & Light Company, 5.440% (Z) 111,493 10,037,860 Duquesne Light Company, 6.500% (Z) 427,000 20,896,313 Entergy Arkansas, Inc., 4.560% (Z) 9,388 744,880 Entergy Arkansas, Inc., 6.450% (Z) 110,000 2,681,250 10 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Shares Value Electric Utilities (continued) Entergy Mississippi, Inc., 4.920% (Z) 8,190 $708,691 Entergy Mississippi, Inc., 6.250% (Z) 197,500 4,888,125 FPC Capital I, Series A, 7.100% (Z) 55,000 1,408,000 PPL Electric Utilities Corp., Depositary Shares, 6.250% (Z) 300,000 7,481,250 PPL Energy Supply, LLC, 7.000% (Z) 297,512 7,708,536 Southern California Edison Company, 6.125% (Z) 50,000 4,918,750 Southern California Edison Company, Series C, 6.000% (Z) 30,000 2,831,250 Independent Power Producers & Energy Traders 2.38% Constellation Energy Group, Inc., Series A, 8.625% (Z) 567,270 14,975,928 Multi-Utilities 3.34% BGE Capital Trust II, 6.200% (Z) 160,500 3,988,425 Consolidated Edison Company of New York, Inc., Series C, 4.650% 13,640 1,194,728 Consolidated Edison Company of New York, Inc., Series D, 4.650% 5,000 413,850 Interstate Power & Light Company, Series B, 8.375% (Z) 230,000 6,681,500 Interstate Power & Light Company, Series C, 7.100% (Z) 10,700 282,052 Pacific Enterprises, 4.500% (Z) 45,000 3,746,250 Xcel Energy, Inc., 4.560%, Series G (Z) 53,900 4,770,150 Maturity Yield* (%) date Par value Value Short-Term Investments 1.82% (Cost $11,510,000) Short-Term Securities 1.79% Federal Home Loan Bank Discount Notes 0.100 11-01-10 $11,300,000 11,300,000 Shares Value Repurchase Agreement 0.03% Repurchase Agreement with State Street Corp. dated 10-31-10 at 0.010% to be repurchased at $210,000 on 11-1-10, collateralized by $200,000 Federal Home Loan Bank, 4.625% due 10-25-12 (valued at $216,500, including interest) 210,000 210,000 Total investments (Cost $913,607,626)  148.14% Other assets and liabilities, net (48.14%) Total net assets 100.00% The percentage shown for each investment category is the total value the category as a percentage of the net assets of the Fund. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 11 Notes to Schedule of Investments LIBOR London Interbank Offered Rate SADR Sponsored American Depositary Receipts (C) All or a portion of this security is segregated as collateral for options (see Note 3). Total collateral value at 10-31-10 was $64,789,710. (I) Non-income producing security. (L) All or a portion of this security is on loan as of 10-31-10. Total value of securities on loan at 10-31-10 was $266,552,276. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement (See Note 8). Total collateral value at 10-31-10 was $708,631,694. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $925,489,421. Net unrealized appreciation aggregated $8,392,815, of which $92,972,498 related to appreciated investment securities and $84,579,683 related to depreciated investment securities. 12 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $913,607,626) $933,882,236 Cash 1,911 Receivable for investmentssold 22,085,756 Dividends and interestreceivable 2,941,102 Other receivables and prepaidassets 65,608 Totalassets Liabilities Payable for investmentspurchased 13,103,560 Committed facility agreement payable (Note8) 310,500,000 Written options, at value (Premiums received $2,370,329) (Note3) 2,343,725 Unrealized depreciation of swap contracts (Note3) 1,666,633 Interest payable (Note8) 40,783 Payable toaffiliates Accounting and legal servicesfees 8,353 Trusteesfees 25,561 Other liabilities and accruedexpenses 886,563 Totalliabilities Netassets Capital paid-in $709,232,491 Accumulated distributions in excess of net investmentincome (22,973) Accumulated net realized loss on investments, written options and swapagreements (97,442,664) Net unrealized appreciation on investments, written options and swapagreements 18,634,581 Netassets Net asset value pershare Based on 38,011,417 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $16.58 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 13 F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned, expenses incurred in operating the Fund and net gains (losses) for the period stated. Investmentincome Dividends $52,641,363 Interest 36,826 Less foreign taxeswithheld (59,755) Total investmentincome Expenses Investment management fees (Note5) 6,439,825 Accounting and legal services fees (Note5) 58,594 Transfer agentfees 52,548 Trustees fees (Note5) 92,443 Printing and postagefees 196,601 Professionalfees (Note10) 889,053 Custodianfees 123,118 Registration and filingfees 14,855 Interest expense (Note8) 3,662,544 Stock exchange listingfees 33,076 Other 37,109 Totalexpenses Less expense reductions (Note5) (992,532) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 9,061,650 Written options (Note3) (1,950,056) Swap contracts (Note3) (3,087,808) Change in net unrealized appreciation (depreciation)of Investments 135,936,509 Writtenoptions (Note 3) (1,332,256) Swap contracts (Note3) 2,654,971 Net realized and unrealizedgain Increase in net assets fromoperations 14 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period Year ended ended ended 10-31-10 10-31-09 1 12-31-08 Increase (decrease) in netassets Fromoperations Net investmentincome $42,011,200 $33,697,608 $45,341,667 Net realized gain(loss) 4,023,786 (86,658,935) (10,172,908) Change in net unrealized appreciation(depreciation) 137,259,224 108,119,036 (273,056,724) Distributions to Auction Preferred Shares(APS)   (6,127,843) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome (41,727,641) (31,693,150) (39,254,688) From net realizedgain   (6,140,997) From tax return ofcapital  (8,933,496) (17,698,324) Totaldistributions From Fund share transactions (Note6) Total increase(decrease) Netassets Beginning ofyear 493,013,785 480,269,660 840,936,468 End ofyear Accumulated distributions in excess of net investmentincome 1 For the ten-month period ended 10-31-09. The Fund changed its fiscal year end from December 31 to October31. See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 15 F I N A N C I A LS T A T E M E N T S Statement of cash flows 10-31-10 This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-10 Cash flows from operating activities Net increase in net assets from operations $183,294,210 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (205,749,472) Long-term investments sold 169,432,340 Increase in short-term investments (8,699,001) Increase in dividends and interest receivable (270,560) Decrease in receivable from affiliates 8,660 Increase in payable for investments purchased 10,304,100 Increase in receivable for investments sold (13,932,378) Increase in other receivables and prepaid expenses (31,313) Decrease in unrealized depreciation of swap contracts (2,654,971) Increase in payable for written options 1,346,400 Decrease in payable to affiliates (5,117) Increase in interest payable 12,812 Increase in other liabilities and accrued expenses 749,049 Net change in unrealized (appreciation) depreciation on investments (135,936,509) Net realized gain on investments (9,061,650) Net cash used in operating activities Cash flows from financing activities Borrowings from committed facility agreement payable $57,100,000 Repurchase of common shares (4,178,919) Distributions to common shareholders (41,727,641) Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest 16 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Yearended 10-31-10 10-31-09 1 12-31-08 12-31-07 12-31-06 12-31-05 2 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 3 1.10 0.88 1.13 1.26 1.43 4 1.22 Net realized and unrealized gain (loss) oninvestments 3.69 0.56 (7.07) (1.98) 3.62 (0.23) Distributions to Auction Preferred Shares (APS)*   (0.15) (0.41) (0.39) (0.29) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.09) (0.83) (0.99) (1.19) (1.16) (1.16) From net realizedgain   (0.15) (0.59) (0.53) (0.09) From tax return ofcapital  (0.23) (0.44)    Totaldistributions Anti-dilutive impact of repurchaseplan 0.01 5 0.01 5 0.16 5    Net asset value, end ofyear Per share market value, end ofyear Total return at net asset value (%) 7 8 8 Total return at market value (%) 6 7 Ratios and supplementaldata Net assets applicable to common shares, end of year (inmillions) $630 $493 $480 $841 $964 $838 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.39 1.39 10 1.42 1.27 11 1.28 11 1.32 11 Interest expense (Note8) 0.64 0.87 10 0.87    Expenses before reductions (including interestexpense) 2.03 2.26 10 2.29 1.27 11 1.28 11 1.32 11 Expenses net of fee waivers and credits (excluding interestexpense) 1.22 1.14 10 1.12 0.99 1.00 1.03 Expenses net of fee waivers and credits (including interestexpense) 1.86 2.01 10 1.99 0.99 12 1.00 12 1.03 12 Net investmentincome 7.37 9.44 10 7.02 5.65 13 6.76 5.97 13 Portfolio turnover (%) 20 21 29 26 41 24 See notes to financial statements Annual report | Tax-Advantaged Dividend Income Fund 17 COMMON SHARES Yearended 10-31-10 10-31-09 1 12-31-08 12-31-07 12-31-06 12-31-05 2 Seniorsecurities Total value of APS outstanding (inmillions)    $380 $380 $380 Involuntary liquidation preference per unit (inthousands)    25 25 25 Average market value per unit (inthousands)    25 25 25 Asset coverage perunit 14    $81,737 $88,352 $79,901 Total debt outstanding end of year (in millions) (Note8) $311 $253 $267    Asset coverage per $1,000 ofAPS 15    $3,212 $3,536 $3,207 Asset coverage per $1,000 ofdebt 16 $3,030 $2,946 $2,797    * Auction Preferred Shares(APS) 1 For the ten-month period ended 10-31-09. The Fund changed its fiscal year end from December 31 to October31. 2 Audited by previous independent registered public accountingfirm. 3 Based on the average daily sharesoutstanding. 4 Net investment income per share and ratio of net investment income to average net assets reflects a special dividend received by the Fund, which amounted to $0.13 per share and 0.63% of average netassets. 5 The repurchase plan was completed at an average repurchase price of $13.80, $10.29 and $14.92, respectively, for302,900 shares, 173,600 shares and 3,589,570 shares, respectively. The redemption for the periods ended 10-31-10, 10-31-09 and 12-31-08 were $4,178,919, $1,786,938 and $53,556,991, respectively, and had a $0.01, $0.01 and $0.16 NAV impact,respectively. 6 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 7 Notannualized. 8 Unaudited. 9 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 10 Annualized. 11 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, theannualized ratio of expenses would have been 0.90%, 0.90% and 0.91% for the periods ended 12-31-07, 12-31-06 and 12-31-05,respectively. 12 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.70%, 0.70% and 0.71% for the periods ended 12-31-07, 12-31-06 and 12-31-05,respectively. 13 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 4.03%, 4.74% and 4.14% for the periods ended 12-31-07, 12-31-06 and 12-31-05,respectively. 14 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 15 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end (Note8). 16 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). 18 Tax-Advantaged Dividend Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1  Organization John Hancock Tax-Advantaged Dividend Income Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund began operations on February 27, 2004. Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
